Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (Pub. No.: JP 11290334 A, machine translation attached).

Regarding claim 1, Matsui teaches a plasma device (FIG. 1-3, 6) comprising: 
a base (FIG. 1-2)  including a power supply unit (FIG. 3, FIG .6, AC100V) configured to receive electric power and form an alternating current (AC) signal (paragraph [0002], ” the high-voltage power supply device uses 100 volts of AC of a commercial power supply as a power supply”), a gas flow rate adjustment unit (FIG. 2, a gas flow rate regulator 21) configured to receive gas and control (FIG. 2, control unit 23) a flow rate of output gas (paragraph [0023], “an operation signal from the control unit 23 is transmitted to the gas flow rate regulator 21 provided in the main body 1. As a result, the gas flow rate regulator 21 is opened, and the inert gas is supplied from the gas supply source 3”), an input unit configured to receive an input of a user (paragraph [0018], “operation panel 24 on the surface of the main body 1 or an operation signal from the switch 11 provided in the handpiece 2”), and a controller (FIG. 2, control unit 23) configured to control the power supply unit and the gas flow rate adjustment unit according to the input (paragraph [0018], “The control unit 23 controls the power value of the high-frequency high voltage and the inert gas supply amount output from the high-voltage power supply device 22 based on an operation signal input from a setting switch, a gas flow rate regulator, or the like on the operation panel 24 on the surface of the main body 1 or an operation signal from the switch 11 provided in the handpiece 2”); and 
a handpiece (FIG. 1-2, hand piece 2) including a boosting transformer (FIG. 3, a high-frequency transformer 34) configured to boost the AC signal, an electrode (FIG. 1-2, electrode 9) structure configured to receive the boosted AC signal and the gas and form plasma (paragraph [0014], “The tip end portion of the electrode 9 is exposed in the vicinity of the gas injection port 10. 149 With this configuration, when the high-frequency high voltage is applied between the electrode 9 and the counter electrode plate 12, the inert gas injected from the gas injection port 10 to the outside (affected area) is converted into plasma by arc discharge generated between the distal end portion of the electrode 9”), a switch configured to receive a plasma discharge signal of the user (Fig. 1, 11), and a nozzle configured to discharge the formed plasma (FIG. 1, plasma ejecting unit 5 of the handpiece 2), 
wherein the handpiece is connected to the base via a connector (FIG. 1, connector 8) and is exchangeable (paragraph [0013], “The hand piece 2 is electrically connected to the main body 1 via a cable 7 and a connector 8”).

Regarding claim 3, Matsui further teaches the power supply unit further comprises any one of a DC-DC converter configured to receive a direct current (DC) voltage as the electric power and convert a value of the DC voltage (FIG. 3, 35,36 L1 and D1, switching DC-DC converter and paragraph [0021], “stabilized to a DC low voltage by the low voltage stabilization circuit 33 and output to the inductor L 1. A switching device 36 is connected to the inductor L 1, and is turned on and off by a switching control signal from the oscillation control circuit 35”), and an AC-DC converter configured to receive an AC voltage as the electric power and convert the provided AC voltage into a DC voltage (FIG. 3, rectifier 32 and paragraph [0021], “The voltage thus lowered is converted into a DC voltage by the rectifier circuit 32”).

Regarding claim 4, Matsui further teaches the gas flow rate adjustment unit comprises a valve configured to adjust the flow rate of the output gas according to a signal provided by the controller (paragraph [0016], “The gas flow rate regulator 21 provided in the main body 1 is a valve for supplying a constant amount of inert gas such as argon gas to the handpiece 2”).

Regarding claim 5, Matsui further teaches the input unit comprises one or more of an intensity button (FIG. 1, the push button switch 11)  configured to adjust an ion density of the discharged plasma, a flow rate control button configured to adjust the flow rate of the output gas, and a power button (paragraph [0023], “, the doctor who holds the hand piece 2 turns on the push button switch 11 provided in the hand piece 2, and thereby an operation signal from the control unit 23 is transmitted to the gas flow rate regulator 21 provided in the main body 1. As a result, the gas flow rate regulator 21 is opened, and the inert gas is supplied from the gas supply source 3 to the working portion 5 in the handpiece 2 via the gas pipe 3a”).

Regarding claim 6, Matsui further teaches the base further comprises a display unit (FIG. 1, operation panel 24) configured to display the input by the input unit (paragraphs [0023], [0026]).

Regarding claim 11, Matsui further teaches the base is connected to a gas tube (FIG. 1, feeder tube 4) configured to provide the output gas to the handpiece through a power line (FIG. 1, cable 7) configured to provide the AC signal to the handpiece (FIG. 1-2, and paragraph [0013], “The hand piece 2 is electrically connected to the main body 1 via a cable 7 and a connector 8, and the cable 7 is connected to an electrode 9 in the hand piece 2. 140 A high-frequency high voltage from a high-voltage power supply device (high-voltage generation unit) 22 (see FIG. 2 ) described later is in electrical contact with the electrode 9 and a counter electrode plate 12”); and the gas tube and the power line are covered with the same sheath (FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui as applied to claim 1 above, and further in view of Konesky (Pub No.: US 20130202496 A1).

Regarding claim 2, Matsui teaches AC voltage of 100 volts as a power supply and high-frequency transformer 34 to the oscillation control circuit 35 and varying the switching cycle of the switching device (paragraph [0020]) but does not explicitly disclose the power supply unit comprises an oscillator configured to form the AC signal from the provided electric power.

Konesky teaches the power supply unit comprises an oscillator configured to form the AC signal from the provided electric power (paragraph [0031], “a master oscillator 124 is provided to provide high frequency, high voltage to each electrode”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsui in view of Konesky to incorporate oscillator to supply high frequency voltage (Konesky, claim 3).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui as applied to claim 1 above, and further in view of Penny et al. (Pub No.: JP  2006181353 A1, machine translation attached).

Regarding claim 7, Matsui teaches Regarding claim 2, Matsui teaches a step-up transformer 51 that steps up the voltage of 100 volts of AC to a voltage of several hundred volts (paragraph [0002]) but does not disclose amplitude of AC voltage among 4 kV to 10 kV.

	Penny teaches amplitude of AC voltage among 4 kV to 10 kV (paragraph [0061], “the voltage required to achieve the required field strength is about 10 kV”.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsui in view of Penny to boost AC voltage higher (among 4 kV to 10 kV) to achieve the required field strength (Penny, paragraph [0061])

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui as applied to claim 1 above, and further in view of Kim (Pub. No.: KR 20170083903 A, machine translation attached).

Regarding claim 8, Matsui teaches limitations of claim 1 but does not disclose the plasma device is connectable to a plurality of different handpieces; and the plurality of handpieces have different electrode structures.

Kim teaches the plasma device is connectable to a plurality of different handpieces (FIG. 5, 132e, 132f, 132g) ; and the plurality of handpieces have different electrode structures (FIG. 5, (a), (b), (c)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsui in view of Kim to incorporate different handpieces having have different electrode structures to provide various shapes corresponding to various therapeutic subjects such as dentistry, otolaryngology, orthopedic surgery, dermatology, plastic surgery, obstetrics and gynecology, and urology (paragraph [0059]).

Regarding claim 9, Matsui teaches limitations of claim 1 but does not disclose the plasma device is connectable to a plurality of different handpieces; and the plurality of handpieces have different nozzle structures.

Kim teaches the plasma device is connectable to a plurality of different handpieces (FIG. 5, 132e, 132f, 132g); and the plurality of handpieces have different nozzle structures (FIG. 5, (a), (b), (c)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsui in view of Kim to incorporate different handpieces having have different electrode structures to provide various shapes corresponding to various therapeutic subjects such as dentistry, otolaryngology, orthopedic surgery, dermatology, plastic surgery, obstetrics and gynecology, and urology (paragraph [0059]).

Regarding claim 10, Matsui teaches limitations of claim 1 but does not disclose the plasma device is connectable to a plurality of different handpieces; and the plurality of handpieces form the plasma in different modes.

Kim teaches the plasma device is connectable to a plurality of different handpieces (FIG. 5, 132e, 132f, 132g); and the plurality of handpieces form the plasma in different modes (paragraph [0059], the plasma probes 132 (132a to 132o) are provided in various shapes corresponding to various therapeutic subjects such as dentistry, otolaryngology, orthopedic surgery, dermatology, plastic surgery, obstetrics and gynecology, and urology).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsui in view of Kim to incorporate different handpieces having have different electrode structures to provide various shapes corresponding to various therapeutic subjects such as dentistry, otolaryngology, orthopedic surgery, dermatology, plastic surgery, obstetrics and gynecology, and urology (paragraph [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831